Citation Nr: 1631616	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-04 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an extension of the appellant's delimiting date beyond November [redacted], 2004, for Survivors' and Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to October 1981; he died in January 1995 during a period of active duty for training (ACTDUTRA).  The appellant is the Veteran's daughter.

In April 2012, the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) awarded the appellant educational benefits, and informed her that her delimiting date for DEA benefits was November [redacted], 2004.  The appellant disagreed with the November [redacted], 2004, delimiting date and this appeal ensued.

The appellant testified at a video conference hearing before the Board in March 2015.  


FINDINGS OF FACT

1.  The appellant was born on November [redacted], 1978.

2.  The appellant's eligibility for Chapter 35 education benefits was established based on the death of her father in January 1995 during a period of ACTDUTRA, and a delimiting date of November [redacted], 2004, the appellant's 26th birthday, was assigned for termination of DEA benefits.
CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond November [redacted], 2004, for the appellant's DEA benefits under the provisions of 38 U.S.C.A Chapter 35 have not been met.  38 U.S.C.A §§ 3500, 3501, 3511, 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3040(d), 21.3041, 21.3043 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's father, a Veteran, died during a period of ACTUDTRA in January 1995.  The appellant is his daughter.  The appellant was born on November [redacted], 1978.  Therefore, she turned 18 years old in November 1996, and 26 years old in November 2004.

The appellant's mother and the Veteran's spouse applied for Dependency and Indemnity Compensation or Death Pension (DIC) by a Surviving Spouse in March 1995 and in January 1997.  These claims were denied in April 1995 and July 1997, respectively.  

In May 2009, the appellant's mother once again applied for DIC benefits.  The claim was denied in January 2010.  The appellant's mother appealed the denial of the claim.

In an October 2010 rating decision, the VA RO determined that there was clear and unmistakable error in the rating decisions dated in April 1995 and July 1997 in not acknowledging that the Veteran was on active duty for training at the time of his death.  

Service connection for the cause of the Veteran's death was granted and basic eligibility to DEA was established from October 28, 2010.   

In January 2011, the appellant applied for DEA benefits.  She indicated on her VA Form 28-8832, Education/Vocational Counseling Application that approval for VA benefits was granted in October 2010 and backdated to 1995 due to an error at VA.  She indicated that her goal was to utilize her educational benefits due to the correction.  

In an April 2011 letter, the Veteran was advised that her claim for DEA benefits was denied because the period of DEA eligibility expired on November [redacted], 2004.  

In July 2011, the VA RO sent the Veteran a letter indicating that the correspondence dated in April 2011 was sent in error and that she had thirty-one months and eight days of full-time DEA benefits available to be used before June 30, 2013.  This letter was apparently sent to the appellant in error.  

An August 2011 letter from Colorado School of Traditional Chinese Medicine indicates that the appellant was accepted for enrollment to the school.  

In September 2011, the Veteran submitted a notice of disagreement with the denial of her claim.  She indicated that she began studies at the Colorado School of Traditional Medicine, a VA approved school, based on a certificate of eligibility and net entitlement of forty-five months of benefits.  

In an April 2012 letter, the appellant was advised that benefits were paid for her attendance at Heritage College and she had thirty-one months and three days of benefits remaining.  She was advised that enrollment certificates for Red Rocks Community College and Arapahoe Community College should be submitted in order to pay the appellant retroactive benefits.  She was advised that she could only use her DEA benefits prior to November [redacted], 2004.  

In an April 2012 letter to a Member of the United States House of Representatives who was contacted by the appellant, VA advised that the July 2011 letter to the appellant was sent in error.  The correspondence noted that while the information contained in the July 2011 letter was correct, the information pertained to another student with the same name.  The letter indicated that the appellant was paid for her attendance at Heritage College during 2003 and 2004 and she still had thirty-one months and three days available which could only be used until November [redacted], 2004, her 26th birthday.  

At a March 2015 video conference hearing, the appellant testified that she began school based on the July 2011 letter from VA which was sent in error.  She indicated that she used the benefits paid to her for her previous schooling to start school but she expected to get additional reimbursement based on the July 2011 letter.  She testified that she began school at the Colorado School of Traditional Chinese Medicine in August 2011 and graduated in December 2014.  The appellant indicated that she has cerebral palsy and was limited in her career options and she had to carefully select her career path based on her developmental disability.  

DEA benefits are provided pursuant to 38 U. S.C.A. Chapter 35 to certain qualifying dependents of certain classes of veterans.  One such class of veterans is those who died during a period of active duty for training, and one such qualifying group of dependents consists of the children of such veterans.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3041(b).

Generally, when eligibility to DEA benefits is derived as a result of a veteran's death, an eligible child's period of eligibility begins on the child's 18th birthday or on the successful completion of the child's secondary schooling, whichever comes first.  

The period of eligibility ends on the child's 26th birthday.  38 C.F.R. § 21.3041(b).  

Under 38 C.F.R. 21.3041(g)(1), an extension of DEA benefits may be granted beyond that eight-year period if an eligible child suspends pursuit of his or her educational program due to conditions that VA determines were beyond the child's control as enumerated at 38 C.F.R. 21.3043.  

Under 38 C.F.R. 21.3043, the following circumstances may be considered as beyond the eligible person's control: 

(a)  While in active pursuit of a program of education he or she is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his or her program of studies.

(b)  Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program.

(c)  Unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program.

(d)  Pursuit of his or her program is precluded because of the eligible person's own illness or illness or death in his or her immediate family.

(e)  Active duty, including active duty for training in the Armed Forces.

See 38 C.F.R. § 21.3043.

The facts in this case are undisputed.  The appellant was born on November [redacted], 1978.  Her father died in January 1995.  The appellant's mother originally filed for DIC benefits and was denied in 1995 and again in 1997.  The claim for DIC was ultimately granted in 2010 and the appellant was granted retroactive DEA benefits for any schooling completed prior to the delimiting date of November [redacted], 2004.  

On appeal, the appellant does not dispute either her date of birth, the date of the death of the Veteran, or the beginning date for her eight-year period of eligibility.  Furthermore, the appellant does not assert any facts that would qualify her for an extension of DEA eligibility under 38 C.F.R. § 21.3043.  Rather she asserts that she because of VA error in approving her eligibility for benefits until 2010, she was unable to utilize her DEA benefits until after the delimiting date of November [redacted], 2004.  

The appellant's argument for the extension is essentially equitable in nature and the Board is very sympathetic to the appellant in this matter.  However, the Board is without authority to grant a claim for benefits solely on an equitable basis.  Thus, although the Board is sympathetic to the appellant's arguments, the statutory and regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  

Pursuant to these laws and regulations there is no basis upon which to grant the appellant an extension of the Chapter 35 DEA delimiting date beyond November [redacted], 2004.  Accordingly, the Board must deny the appellant's claim as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

VA's duties to notify and assist claimants do not apply in this case.  The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. 

Because the record in this case shows that undisputed facts demonstrate that the appellant's claim for an extension of DEA benefits is barred by applicable statutory and regulatory provisions, the VCAA does not apply to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.

ORDER

Entitlement to an extension of the appellant's delimiting date beyond November [redacted], 2004, for DEA benefits under 38 U.S.C.A. Chapter 35 is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


